ORDER

PER CURIAM.
Kordell Sanders appeals the judgment and sentences entered upon his convictions by a jury of second degree robbery, Section 569.030 RSMo 1994, and second degree endangering the welfare of a child, Section 568.050 RSMo 1994.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no prece-dential or jurisprudential value. Judgment affirmed in accordance with Rule 30.25(b).
In this consolidated matter, Sanders also appeals from the denial of his 29.15 motion without an evidentiary hearing. We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. The motion court’s findings of fact were not clearly erroneous. An extended opinion reciting the detailed facts and restating the principles *468of law would have no precedential or jurisprudential value. The motion court’s judgment is affirmed pursuant to Rule 84.16(b).